Title: To George Washington from Jonathan Trumbull, Sr., 14 July 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sr
Lebanon [Conn.] 14th July 1777

I have received your Letters, that of the 7th Inst. on the 10th That of the 2d with the P.S. on the 4th, the next day Thankfully acknowledge the Attention paid to mine and the Intelligence given for our direction.
The Evacuation of Ty— and the Northern Posts are Truly alarming—Altho’ before you receive the Intelligence I send you enclosed, you doubtless will have received more full and Authentic accts of this affair yet conclude it best to let you have Copies of the Letters I have received—they may be of some Use The accounts they contain are such as give us surprising Ideas of our dangers—Internal Enemies are always to be Considered the most dangerous and to be watched with the greatest Attention; I Cannot forbear expressing my fears of Such being concern’d in this Surprising Event Our utmost Exertions are certainly necessary at this time to keep up the Spirits of our People, & to stop the progress of the Enemy—The Lord reigns, Let us rejoyce with thankfullness before him for the mercies we have received and with hope of those we Stand in need of. Future Events are in the Safe hand of the Supreme director of all, Let us wait and patiently hope and trust in him for our Salvation—He Setts one thing over against another, that we may find nothing after him, Altho’ it be comparatively smal, yet the Acquisition of Majr Genl Prescot as a Prisoner, with his Aid de Comp and a Centinal at Rhode Island is of some consequence as it may serve to release Majr General Lee from his Captivity by way of exchange.
Majr Genl Spencer informs me of this, and that it is his design to send these Prisoners to my care, to keep them in Safety ’till your pleasure is known as it will be verry difficult to keep him here I think it will be best at least to send Genl Prescot forward under Strong Guard to you—even if he Should be sent back again, but possibly he may not be

here before the return of this express which [I] wish may be as speady as possible On the extraordinary Emergency from the Northward I Shall directly send to Springfield for the Thousand Armes you are kind enough to allow me to take on Loan—How it is with other States as to Armes, Sure I am the representation from this State in my letter is just—We have possibly Erred on the Safer hand of being righteous overmuch Please to direct Mr Bowdinot to write me concerning the Prisoners—Ours are in unhappy Circumstances with the Enemy please to give me every Information and direction needfull. I am with great Esteem & Regard Sr your most Obedient Humble Servt

Jonth; Trumbull

